Citation Nr: 0028517	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a skin disorder, 
including as due to undiagnosed illness.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The veteran served on active duty from September 1988 to 
April 1994.

This appeal arises from a November 1998 Department of 
Veterans Affairs, Albuquerque, New Mexico, Regional Office 
(VARO) rating decision, which, in pertinent part, denied the 
veteran entitlement to service connection for an undiagnosed 
illness manifested by a skin condition.

At the veteran's March 2000 hearing on appeal before the 
undersigned, the veteran testified that he was treated for a 
rash during service which appeared to resolve, but which has 
continued to return every 6 to 8 months.  His service medical 
records could not be located by VARO.  The Board notes that 
VARO contacted the National Personnel Records Center and was 
advised to contact the veteran's unit of assignment with the 
National Guard.  VARO subsequently contacted the Army 
National Guard in Rio Rancho, New Mexico and Albuquerque, New 
Mexico, but received no response.  At his hearing, the 
veteran reported that he also served in the Army National 
Guard in New York and Virginia.  However, the Board notes 
that these units have not been contacted for information 
regarding the veteran's service medical records.

The Board further notes that VA treatment records from 
Brooklyn, New York are associated with the veteran's claims 
file.  However, the veteran indicated that he has also been 
treated at the VA medical centers in Santa Fe, New Mexico and 
Albuquerque, New Mexico, and these records have not been 
associated with his claims file.  Under the holding in Bell 
v. Derwinski, 2 Vet. App. 611 (1992) VA records, even if not 
on file as in this case, are constructively in the possession 
of VA. 

Accordingly, the case is REMANDED for the following:

1.  VARO should contact the veteran for 
the units of his assignment with the Army 
National Guard in New York and Virginia.  
VARO should then request any available 
service medical records pertaining to the 
veteran from each unit.  Any records so 
obtained should then be associated with 
the veteran's claims folder.

2.  VARO should also request all records 
pertinent to the veteran's claim from the 
VA medical centers in Santa Fe, New 
Mexico and Albuquerque New, Mexico.  Any 
records so obtained should then be 
associated with the veteran's claims 
folder.

3.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  VARO should then readjudicate the 
issue on appeal with consideration of the 
additional evidence, and, if VARO 
continues to deny the veteran's claim, 
furnish him an appropriate supplemental 
statement of the case.  He should be 
afforded an opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The purpose of the REMAND is to procure clarifying data and 
to satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




